United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, MAIN OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1824
Issued: May 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2010 appellant filed a timely appeal from a May 26, 2010 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on August 13, 2008.
FACTUAL HISTORY
On December 16, 2008 appellant, then a 56-year-old electronic technician, filed a
traumatic injury claim alleging that he sustained pain in his surgically repaired left shoulder on
August 13, 2008. As he was climbing down from a roof, he slipped off a ladder, grabbed hold of
the gutter and overextended his shoulders. A witness stated that he observed appellant
1

5 U.S.C. § 8101 et seq.

descending a ladder and injuring his left shoulder “as he reached to grip rail.”2 Appellant
stopped work on December 29, 2008 and filed a claim for wage-loss compensation on
January 6, 2009.
In a December 22, 2008 attending physician’s report, Dr. Samer S. Hasan, a Boardcertified orthopedic surgeon, diagnosed osteoarthritis based on x-ray findings. He noted that
appellant had left shoulder pain since 2005. Dr. Hasan determined that appellant would be
totally disabled for the period December 29, 2008 to March 29, 2009 and able to resume light
duty on February 29, 2009. He did not respond to a form question asking whether appellant’s
injury was employment related.
On January 1, 2009 the Office informed appellant that, as the claim had not been
formerly accepted, further evidence was necessary and advised him of the medical evidence
needed to establish his claim.
Appellant detailed in December 15, 2008 and January 21, 2009 statements that he was
climbing down a ladder after repairing a satellite receiver on August 13, 2008 when his foot
slipped off a rung and “both arms pulled straight up.” He felt a wrenching sensation in his left
shoulder and subsequently experienced constant pain that became unbearable, leading to total
shoulder replacement surgery on December 29, 2008. Appellant added that he previously
injured the same shoulder in the spring of 2006 while working on a car and underwent
arthroscopies to initially repair the labrum and later remove scar tissue in or around July 2007.
He remarked that his pain after the second surgery was “worse than before the first surgery” but
was able to perform his job duties. Appellant pointed out that Dr. Hasan’s December 22, 2008
report incorrectly noted that he sustained a prior injury in 2005. He denied sustaining any other
injury after the August 13, 2008 incident.
In a January 22, 2009 report, Dr. Hasan related that appellant slipped off a ladder rung
and wrenched his shoulder on August 13, 2008. X-rays revealed end stage glenohumeral
arthritis. Dr. Hasan specified that appellant had “complete obliteration of the joint space with
very large peripheral osteophytes or bone spurs,” which necessitated shoulder replacement
surgery on December 29, 2008. He estimated that appellant’s disability would span three months
postoperatively. Dr. Hasan further noted that appellant sustained a labral tear in 2006 as
demonstrated by x-rays and magnetic resonance imaging (MRI) scan and underwent two
separate operations. He opined, “I do believe within a reasonable degree of medical certainty
that the condition of end stage glenohumeral arthritis stems from the two injuries dating back to
2006 and 2008 as well as the intervening surgeries.”
By decision dated February 19, 2009, the Office denied appellant’s claim, finding the
medical evidence insufficient to establish that the August 13, 2008 work incident aggravated a
preexisting left shoulder condition.
Appellant requested reconsideration on March 24, 2009 and submitted a March 12, 2009
report from Dr. Hasan. In the report, he explained that a second-look arthroscopy and a follow
2

The Office accepted appellant’s claim as a simple and uncontroverted case resulting in minimal or no time lost
from work and payment was approved for limited medical expenses without formal adjudication.

2

up MRI scan in 2007 revealed early osteoarthritis that was “more advanced” when compared to
appellant’s “index presentation back in 2005 for a labrum tear and instability.” X-rays taken on
December 4, 2008 exhibited large osteophytes not present in earlier diagnostic imaging and
showed that “the cartilage was completely gone.” Dr. Hasan opined:
“So while [appellant] did in fact have preexisting arthritis, this was aggravated by
the work[-]related injury and ultimately was the immediate reason leading [him]
to seek operative intervention….
I would expect that there is ample
documentation that [appellant] sustained a fall on August 13th. Certainly, it is
reasonable that such a fall could precipitate an acceleration of a preexisting stable
arthritic condition. Additional cartilage may have broken off or sheared off and
pain levels may have increased to the point that these were severe enough to
warrant presentation in my office and going forward with surgery a short while
later…. [G]iven the rapid progression of his arthritic changes from MRI scan to
x-ray over a few month period, it is reasonable to conclude that the work[-]related
injury aggravated the preexisting condition therefore represents a compensable
injury.”
On June 8, 2009 the Office denied modification of the February 19, 2009 decision.
Appellant requested reconsideration on April 27, 2010. He submitted a December 15,
2009 report from Dr. Hasan, which noted that appellant returned to regular duty and his
condition improved significantly after total left shoulder replacement. Dr. Hasan observed no
irregularities on physical examination while x-rays demonstrated “excellent positioning of
glenohumeral implants with no evidence such as loosening or subsidence.” He clarified that
appellant was climbing down a ladder on August 13, 2008 when he slipped and “was hanging on
the gutter.” Appellant was “suspended with all of his weight hanging down from his arm” before
he regained his footing, resulting in increased pain in the shoulder. He advised that “his shoulder
had been over tightened” during his first surgery. Dr. Hasan concluded:
“I do think that [appellant’s] arthritis is multifactorial and includes trauma.
Certainly, the task of being suspended from the arm that as described, can
aggravate a preexisting shoulder condition. It could even be asymptomatic prior
to this and become symptomatic. However, I do not believe that the arthritis was
caused from that event. That is to say, the most we can suggest that it somehow
was aggravated from the injury. I also believe that there are other factors at play
including two prior surgeries, none of which made him better. Over tightening of
the shoulder is a known cause of arthritis and probably is the principal cause of
arthritis in young and middle aged adults. In addition to that there may be genetic
factors…. Thus, at most, I can feel that this was a contributing factor and that it
might need to be somehow apportioned.”
On May 26, 2010 the Office denied modification of the June 9, 2009 decision.

3

LEGAL PRECEDENT
An employee seeking compensation under the Act has the burden of establishing the
essential elements of his claim by the weight of reliable, probative and substantial evidence,3
including that he is an “employee” within the meaning of the Act and that he filed his claim
within the applicable time limitation.4 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The evidence supports that appellant finished repairing a satellite receiver and was
climbing down a ladder on August 13, 2008 when he slipped, grabbed hold of the gutter and
regained his footing. However, he has not submitted sufficient medical evidence to establish that
this accepted employment incident aggravated his preexisting left glenohumeral arthritis.
Dr. Hasan related in a December 15, 2009 report that appellant slipped off a ladder and
was suspended from a gutter “with all of his weight hanging down from his arm” on
August 13, 2008. He added that appellant was asymptomatic prior to this incident. Dr. Hasan
also pointed out that appellant’s left shoulder was over tightened during the first of two previous
procedures, noting that over tightening is a known cause of arthritis and possibly the main cause
of arthritis in young and middle-aged adults. He stated that the August 13, 2008 incident did not
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

originally bring about appellant’s arthritis, but believed that it “certainly … as described, can
aggravate a preexisting shoulder condition,” “somehow” aggravated the injury and “might need
to be somehow apportioned.” Dr. Hasan concluded that appellant’s arthritis was aggravated by
multiple contributing factors, including the employment incident, prior surgeries and genetics.
Causal relationship does not denote a single and exclusive causative factor. Where a person has
a preexisting condition which is not disabling but which becomes disabling because of
aggravation causally related to the employment, then regardless of the degree of such
aggravation, the resulting disability is compensable.8 Nonetheless, the opinion supporting causal
relationship must be one of reasonable medical certainty and such relationship must be supported
with affirmative evidence, explained by medical rationale and be based upon a complete and
accurate medical and factual background of the claimant.9 Here, Dr. Hasan’s opinion was of
diminished probative value as he did not explain how hanging from a gutter aggravated
appellant’s condition.10 His assertion that the August 13, 2008 incident “certainly … as
described, can aggravate a preexisting shoulder condition” was conclusory in nature.11 Likewise,
Dr. Hasan’s reasoning that appellant was asymptomatic before August 13, 2008 and
symptomatic thereafter, without supporting medical rationale, cannot establish causal
relationship.12 Furthermore, his conclusion that the employment incident “somehow” aggravated
the injury and “might need to be somehow apportioned” was couched in speculative terms and
therefore lacked reasonable medical certainty.13
In a March 12, 2009 report, Dr. Hasan commented that appellant’s osteoarthritis rapidly
progressed between 2005 and December 4, 2008 as shown by radiological evidence. He
explained that appellant’s fall on August 13, 2008 may have broken or sheared his shoulder
cartilage and aggravated his condition. This report however was insufficient to establish the
traumatic injury claim because Dr. Hasan based his opinion on an inaccurate rendition of the
August 13, 2008 work event. The record clearly indicated that appellant did not fall. Instead, he
slipped off a ladder, grabbed hold of a nearby gutter and eventually regained his footing.
Medical opinions based on an incomplete or inaccurate history are of diminished probative
value.14
8

See also L.R., 58 ECAB 369 (2007); Roger W. Griffith, 51 ECAB 491 (2000) (any contribution of employment
factors is sufficient to establish the element of causal relationship); Glenn C. Chasteen, 42 ECAB 493 (1991).
9

A.D., 58 ECAB 149, 157 (2006).

10

See Ern Reynolds, 45 ECAB 690, 696 (1994) (pathophysiological process).

11

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (a medical opinion not fortified by medical rationale is
of little probative value). See also Kenneth J. Deerman, 34 ECAB 641 (1983) (medical evidence required to prove
causal relation is that necessary to convince the adjudicator that the conclusion drawn is rational, sound and logical).
12

See, e.g., T.M., Docket No. 08-975 (issued February 6, 2009).

13

Kathy A. Kelley, 55 ECAB 206 (2004). The Board also notes that this report was produced more than a year
after the employment incident. See Conard Hightower, 54 ECAB 796 (2003) (contemporaneous evidence is entitled
to greater probative value than later evidence).
14

M.W., 57 ECAB 710 (2006); James A. Wyrick, 31 ECAB 1805 (1980). See also John W. Montoya, 54 ECAB
306, 309 (2003) (a physician’s opinion must discuss whether the employment incident described by the claimant
caused or contributed to diagnosed medical condition).

5

The remaining medical records also failed to establish appellant’s claim. The January 22,
2009 report from Dr. Hasan, in which appellant’s glenohumeral arthritis was attributed in part to
the August 13, 2008 incident, did not provide any fortifying medical rationale.15 Finally, the
December 22, 2008 attending physician’s report did not offer any opinion regarding causation.16
In the absence of well-rationalized medical opinion evidence explaining the nature of the
relationship between the diagnosed condition and the employment incident, appellant did not
meet his burden of proof.
Appellant argues on appeal that the Office’s May 26, 2010 decision was contrary to fact
and law. As stated above, the medical evidence did not sufficiently explain how appellant’s
suspension from a gutter on August 13, 2008 aggravated his preexisting glenohumeral arthritis.
Appellant may submit additional evidence, together with a formal written request for
reconsideration, to the Office within one year of the Board’s merit decision pursuant to 5 U.S.C.
§ 8128(a).
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on August 13, 2008.

15

See Taylor, supra note 11.

16

See J.F., Docket No. 09-1061 (issued November 17, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the May 26, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

